Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 1 of 22


                                                      FILED




                                                   9:03 am, 12/23/20

                                                 Margaret Botkins
                                                  Clerk of Court




                                                   20-CV-243-SWS
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 2 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 3 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 4 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 5 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 6 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 7 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 8 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 9 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 10 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 11 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 12 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 13 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 14 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 15 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 16 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 17 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 18 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 19 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 20 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 21 of 22
Case 0:20-cv-00243-SWS Document 1 Filed 12/23/20 Page 22 of 22
